
	

115 HR 2828 : To extend the deadline for commencement of construction of a hydroelectric project.
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2828
		IN THE SENATE OF THE UNITED STATES
		July 19, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To extend the deadline for commencement of construction of a hydroelectric project.
	
	
		1.Extension
 (a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12569, the Commission shall, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the Commission’s procedures under that section, extend the time period during which the licensee is required to commence the construction of the project for up to three consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission under that section.
 (b)Reinstatement of expired licenseIf the period required for commencement of construction of the project described in subsection (a) has expired prior to the date of the enactment of this Act, the Commission shall reinstate the license effective as of the date of its expiration and the first extension authorized under subsection (a) shall take effect on the date of such expiration.
			Passed the House of Representatives July 18, 2017.Karen L. Haas,Clerk.
